 
 
I 
108th CONGRESS
2d Session
H. R. 4382 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2004 
Ms. Corrine Brown of Florida (for herself and Mr. Crenshaw) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To designate the United States courthouse at 300 North Hogan Street, Jacksonville, Florida, as the Judge Bryan Simpson United States Courthouse. 
 
 
1.DesignationThe United States courthouse at 300 North Hogan Street, Jacksonville, Florida, shall be known and designated as the Judge Bryan Simpson United States Courthouse. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in section 1 shall be deemed to be a reference to the Judge Bryan Simpson United States Courthouse. 
 
